MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be
                                                                   Apr 05 2018, 8:07 am
regarded as precedent or cited before any
court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Benjamin Loheide                                          Curtis T. Hill., Jr.
Law Office of Benjamin Loheide                            Attorney General of Indiana
Columbus, Indiana
                                                          Robert J. Henke
                                                          Abigail R. Recker
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          April 5, 2018
of the Parent-Child Relationship                          Court of Appeals Case No.
of A.P., Mother, and J.P., Minor                          40A01-1708-JT-2034
Child,                                                    Appeal from the
A.P.,                                                     Jennings Circuit Court
                                                          The Honorable
Appellant-Respondent,
                                                          Alison T. Frazier, Senior Judge
        v.                                                Trial Court Cause No.
                                                          40C01-1602-JT-22
Indiana Department of Child
Services,
Appellee-Petitioner.



Kirsch, Judge.

Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018         Page 1 of 19
[1]   A.P. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her minor child, J.P. (“Child”). Mother raises one issue on appeal,

      which we restate as whether the juvenile court’s judgment terminating her

      parental rights to Child was clearly erroneous.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Mother and J.T. (“Father”) are the biological parents of Child, who was born in

      June 2011. Child lived with Mother for approximately one year before he was

      removed and adjudicated to be a child in need of services (“CHINS”) in

      September 2012. In September 2013, that CHINS case was closed, and custody

      was granted to Father.


[4]   On May 15, 2014, Indiana Department of Child Services (“DCS”) received a

      report of domestic violence occurring between Father and his then-wife

      (“Stepmother”), and Child was removed from Father’s home; Mother was

      incarcerated at the time.1 On May 19, 2014, DCS filed a CHINS petition,

      alleging, in part, that Father engaged in domestic violence against Stepmother

      in front of Child and other children in the home and that “[Mother] is currently

      incarcerated [and] . . . has a history of substance abuse and instability that has



      1
       In November 2013, Mother was charged with two counts of Class A misdemeanor intimidation, Class B
      misdemeanor disorderly conduct, and Class B misdemeanor public intoxication endangering a person’s life.
      In February 2014, Mother pleaded guilty to one of the intimidation charges and the public intoxication
      charge, and she was sentenced to 545 days in jail, with 541 days suspended to probation. DCS Ex. 3.
      Subsequently, the State filed a number of petitions to revoke probation, in April 2014, August 2014,
      December 2014, and April 2015, which were granted and resulted in various periods of confinement. Id.

      Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018           Page 2 of 19
      led to previous DCS involvement and loss of custody and visitation with this

      [C]hild and current DCS involvement with another child in Bartholomew

      County” and that “[b]ecause of [Mother’s] incarceration, substance abuse and

      instability, she is unable to properly care for and protect her child.” DCS Exs.

      1A, 1B. At the initial hearing, Mother admitted that she was incarcerated and

      unable to care for Child.


[5]   By July 11, 2014, Mother had been released from jail, and she completed an

      intake assessment at LifeSpring Health Systems and began therapy there.

      Mother was also referred to Centerstone, a provider offering mental health

      services and substance abuse treatment, and, in October 2014, Mother began

      seeing a family support specialist there. The goals of her treatment were to help

      Mother with life skills, such as coping and parenting skills, and Centerstone

      personnel also supervised visits between Mother and Child.


[6]   In October 2014, following a fact-finding hearing, the juvenile court adjudicated

      Child as a CHINS. In November 2014, after a dispositional hearing, the

      juvenile court issued an order of participation that, among other things,

      required Mother to do the following: (1) maintain weekly contact with the

      family case manager (“FCM”); (2) notify the FCM of any arrest or criminal

      charges for any household member within five calendar days; (3) obtain suitable

      housing with adequate bedding and food supplies; (4) refrain from using illegal

      substances and alcohol; (5) submit to random drug screens with negative results

      for illegal substances; (6) provide Child with a safe, secure, nurturing

      environment that is free from abuse and neglect; (7) attend all scheduled

      Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 3 of 19
      visitations with Child and comply with all visitation rules and procedures; (8)

      comply with home-based counseling. DCS Exs. 1E, 1F.


[7]   In March 2015, the State filed new charges against Mother in Jennings County,

      including: Level 6 felony battery against a public safety officer; Level 6 felony

      intimidation; Level 6 felony intimidation where threat is to commit forcible

      felony; Class A misdemeanor resisting law enforcement; and Class B

      misdemeanor public intoxication endangering his/her life. DCS Ex. 4A.

      Mother pleaded guilty to the two counts of Level 6 felony intimidation, and, on

      January 8, 2016, Mother was sentenced to the Jennings County Jail for 180

      days with credit for 64 days. Id. Beginning on January 15, 2016, Mother was

      to serve her sentence on the weekends in the Jennings County Jail. Id.; DCS Ex.

      4B.


[8]   Following an October 2015 review hearing, the juvenile court issued an order

      determining that Mother had participated in services but “has not been able to

      demonstrate any progress or benefit from those services[,]” and the juvenile

      court changed the permanency plan from reunification to adoption. DCS Ex.

      1I. On February 16, 2016, DCS filed a petition to terminate the parental rights

      of Mother and Father.2 Thereafter, on July 7, 2016, Mother was arrested on a

      warrant for failing to serve her weekend time in the Jennings County Jail. DCS

      Ex. 4C. Mother was ordered to serve the entire 180 days with credit for the


      2
       Sometime after Indiana Department of Child Services filed its petition for termination of parental rights
      against both parents, Father signed a consent for Child to be adopted by his foster parents, and Father does
      not participate in this appeal. Appellant’s App. Vol. 2 at 28; Tr. Vol. 2 at 4.

      Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018               Page 4 of 19
       original 64 actual days. Id. The juvenile court’s order in September 2016,

       following a review hearing, determined that Mother had not complied with

       DCS’s case plan for Child, had not enhanced her ability to fulfill her parental

       obligations, and her whereabouts were “unknown.” DCS Ex. 1K.


[9]    On May 17, 2017, the juvenile court held a fact-finding hearing on the

       termination petition. DCS first called as a witness Kristen Iseler (“Iseler”), an

       individual counselor at Greenbriar Professionals, a private counseling practice.

       Upon DCS’s referral, Iseler provided individual therapy to Child beginning in

       April 2016. Child “showed a lot of aggression, defiance, not following rules,

       not respecting authority and would get into physical altercations with peers.”

       Tr. Vol. 2 at 8-9. Iseler diagnosed Child with Oppositional Defiant Disorder,

       and she provided treatment to increase coping skills and anger awareness. On

       August 17, 2016, Iseler stopped providing Child treatment because she was

       unable to see Child on a consistent basis due to conflicts with his school

       schedule and available transportation, but she recommended that Child

       “definitely” continue therapy. Id. at 11. Iseler testified Child needs “a stable

       consistent safe environment that’s able to nurture, address his needs and

       provide appropriate discipline.” Id. She testified that Child is “extremely”

       bonded to his foster parents. Id. at 10.


[10]   DCS called Mother to testify. At that time, Mother was on work release

       through Bartholomew County, and prior to that, she had been incarcerated for

       six months for attempted fraud and possession of methamphetamine. Tr. Vol. 2

       at 18, 77. She acknowledged that she had been incarcerated four or five times

       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 5 of 19
       since Child’s removal in May 2014. Mother testified that she has another child

       who has been adopted after she “signed over [her] rights willingly.” Id. at 16.

       She also acknowledged that there had been a prior CHINS case involving Child

       that concluded with Father taking custody of Child. The State inquired about

       Mother’s relationship with Father and related domestic abuse, and she stated

       that, in 2016, Father broke her nose and that she was pursuing dissolution of

       marriage from him and has a protective order against him.


[11]   Beth Mink (“Mink”), who provided family support services to Mother at

       Centerstone between approximately October 2014 and October 2015, testified

       to working with Mother on coping skills, parenting skills, and supervising

       visitation. Mother’s attendance at life skills sessions was “very sporadic” and

       sometimes, because Mink knew from Mother’s admissions that she was

       “involved in dangerous situations,” Mink would sometimes go looking for

       Mother. Id. at 27. Mink explained that by “dangerous situations” she was

       referring to involvement with drugs and domestic violence. Mink considered

       Mother “transient” and without a home for the year that she worked with her.

       Id. at 28. Mink described that Mother “did try” with her life skills curriculum,

       but she “was not able to” make progress, which Mink attributed in part to her

       environment, which she did not take steps to remove herself from. Id. at 29.

       During visitation, there were times when Mother would attend consistently,

       and other times she would miss a couple of months at a time, noting that

       Mother was incarcerated during some of the times that visits were missed, but

       not during all of the missed visits. Id. at 29-31. Mink testified that, during the


       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 6 of 19
       visits, Mother struggled with discipline. Mink expressed her belief that Mother

       loved Child but continued to make negative lifestyle choices. Id. at 35.


[12]   Alice Maynor (“Maynor”), a licensed clinical social worker with LifeSpring

       Health Systems (“LifeSpring”), testified next. Mother had been referred by

       DCS to complete a 30-day inpatient substance abuse program. During the July

       2014 intake, Mother reported that she had a learning disability, was dependent

       on methamphetamine, and her partner was physically and verbally abusive

       towards her. Id. at 39-40. While at LifeSpring, Mother also completed a

       domestic violence assessment. Maynor testified that Mother “went to groups

       and completed all of her work,” but did not appear to “understand the severity

       of returning to an active user that was abusive.” Id. at 41. Mother was

       successfully discharged from LifeSpring on August 7, 2014. Upon Mother’s

       discharge, it was recommended that, among other things, she obtain

       independent housing away from Father and that she participate in weekly

       therapy. However, Mother planned to continue living with Father, and

       Maynor “absolutely” had concerns about Mother’s well-being upon discharge.

       Id. at 42.


[13]   Lastly, DCS called as a witness FCM Michelle Shepherd (“FCM Shepherd”),

       who had been working with the family since January 2016. Among other

       things, FCM Shepherd testified that Mother failed to comply with her mental

       health needs, she failed to maintain consistent contact with DCS, and she did

       not maintain stable housing. Id. at 51-52, 56-57. Mother was ordered to

       contact the FCM on a weekly basis, but of the 156 weeks that the CHINS case

       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 7 of 19
       was pending, Mother only initiated ten contacts with DCS. Id. at 51. Mother

       failed to notify DCS of her arrests, she did not comply with home-based

       counseling, and she did not maintain suitable housing. Id. at 51-52. Mother did

       not refrain from consuming illegal substances and alcohol, as evidenced by her

       six failed drug screens, which occurred after she was discharged from Life

       Spring. Id. at 55. FCM Shepherd also stated that Mother attempted to

       implement the parenting skills taught to her, but visitation with Child was

       eventually suspended due to the inconsistency in her attendance and because it

       had been almost a year since Mother had seen Child. Id. at 56-57, 70. FCM

       Shepherd said that Mother also did not take care of her own medical and

       mental health needs, despite FCM Shepherd’s efforts to get Mother to do so.

       With regard to domestic violence, FCM Shepherd testified that, although

       Mother was seeking dissolution from Father, those efforts did not resolve her

       domestic violence concerns, as FCM Shepherd believed Mother still need some

       type of anger management or domestic violence treatment. Id. at 66-67.


[14]   According to FCM Shepherd, Child was never returned to Mother’s care

       because of her inability to maintain stable housing or rehabilitate herself to the

       point where she could be trusted to safely supervise Child. Id. at 58. When

       asked if she thought additional time would help, FCM Shepherd replied, “I do

       not believe any amount of time will actually make [Mother] into a safe

       sustainable parent for [Child.]” Id. at 59. At the time of the termination

       hearing, Child had been in his pre-adoptive foster home for three years and was

       doing well in his placement. Id. at 58-59. FCM Shepherd opined that


       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 8 of 19
       termination of Mother’s parental rights was in Child’s best interests. Id. at 60.

       DCS’s plan for Child upon the termination of Mother’s parental rights was

       adoption by the foster parents. Id. at 59.


[15]   Mother testified in her defense. She testified to her visitations with Child, her

       desire to see him, and her attempts to work on her parenting skills. She

       explained that from August 2016 to February 2017, she was in the

       Bartholomew County Jail for attempted fraud and possession of

       methamphetamine, was currently in work release working approximately

       twenty-three hours per week, and expected to be released to probation in

       August 2017. She acknowledged her struggles with drug addiction and stated

       that, to address that, she had been voluntarily participating in services at

       Centerstone since February 27, 2017. Id. at 79. Mother testified to trying to

       better herself because she did not want that life anymore. Id. at 81. She asked

       the juvenile court for “another chance” as she was voluntarily doing things that

       she had been told to do before, but was now doing on her own, including

       attending Alcoholics Anonymous and Narcotics Anonymous, and was not

       associating with her family or the same people as she had been previously. Id.

       at 82-83, 86.


[16]   Mother also called as a witness Valencia Gooden (“Gooden”), a care

       coordinator and recovery coach at Centerstone. She began treating Mother in

       February 2017, as a referral from the Bartholomew County probation

       department, and worked with Mother on recovery management, relapse

       prevention, and life skills. She characterized Mother as “doing really great”

       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 9 of 19
       and believed that Mother seems motivated to make improvements in her life.

       Id. at 89. Gooden stated that there would be eight weeks of aftercare, to help

       with transitional housing and employment and continued recovery. Gooden

       was not able to give an estimate of how long it might take for Mother to be able

       to live independently.


[17]   On August 2, 2017, the juvenile court entered an order terminating Mother’s

       parental rights to Child (“Order”), which included findings of fact and

       conclusions of law. Appellant’s App. Vol. 2 at 27-35. Among its findings were:


               18. Mother failed to maintain weekly contact with her Family
               Case Manager. Mother contacted the FCM, Michelle Shepherd,
               only 10 weeks of the 156 weeks that the case had been open.


               19. Mother failed to notify the DCS of arrests. During the
               course of the CHINS, Mother was arrested at least 5 times, and
               incarcerated 4-5 times on charges of attempted fraud, possession
               of methamphetamine, battery on a law enforcement officer,
               resisting law enforcement, and intimidation.


               21. Mother failed to maintain suitable housing. She was
               incarcerated multiple times--during the course of the CHINS
               case, and was homeless for periods of time when not
               incarcerated. She also resumed her relationship with Father for a
               time, and resided with him in a domestically violent relationship.


               23. Mother failed to maintain sobriety, consuming both illegal
               drugs and alcohol during the case. FCM Shepherd administered
               several drug screens to Mother, 6 of which returned positive
               results for methamphetamine and/or THC, while 2 were
               negative. One of Mother’s arrests during the case resulted in
               charges of blood alcohol content 0.1 or above.
       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 10 of 19
               29. Mother admits she has a drug addiction. In the three months
               prior to the termination hearing, Mother had been participating
               in substance abuse treatment through the jail and had been
               providing clean drug screens through her program.


               33. Mother failed to comply with home-based counseling.


               34. Mother failed to meaningfully follow the recommendations
               of her parenting assessment. One of the recommendations was
               to maintain a sober lifestyle.


               36. Mother missed approximately one-half of her scheduled
               visits with the [C]hild, and when she did attend visits, lacked the
               tools to parent appropriately.


               53. Mother’s effort to extricate herself from her violent
               relationship with Father only occurred after the Court changed
               the minor [C]hild’s case plan to adoption. The end of one
               domestically violent relationship does not necessarily alleviate
               the underlying issue. Mother continues to have anger and
               domestic violence issues of her own that remained unaddressed
               at the time of the termination hearing.


       Id. at 30-33.


[18]   The juvenile court concluded, in part:


               57. Mother did not successfully remedy the reasons for which
               the minor [C]hild was removed from her care and therefore, the
               minor [C]hild was never returned to her care. Mother was
               incarcerated at the inception of the CHINS case, and after being
               released and re-incarcerated several times throughout the course
               of the CHINS, she was again incarcerated at the time of the
               termination hearing.

       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 11 of 19
               58. Mother did not successfully remedy the reasons for
               continued placement of the minor [C]hild outside of her care.
               Throughout the life of the case, Mother has failed to address her
               substance abuse, domestic violence, and mental health issues and
               has had only sporadic contact with the minor [C]hild. Mother
               last saw the minor child one year prior to the termination
               hearing.


       Id. at 34. It also concluded that there was a reasonable likelihood that the

       continuation of the parent-child relationship posed a threat to the Child,

       termination of parental rights was in Child’s best interests, and there was a

       satisfactory plan for the care and treatment of Child. Id. Mother now appeals.


                                      Discussion and Decision
[19]   As our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive—so we review them with great deference to the

       trial courts[.]” E.M. v. Ind. Dep’t of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014).

       While the Fourteenth Amendment to the United States Constitution protects

       the traditional right of a parent to establish a home and raise his child, and thus

       parental rights are of a constitutional dimension, the law allows for the

       termination of those rights when a parent is unable or unwilling to meet his

       responsibility as a parent. Bester v. Lake Cnty. Office of Family & Children, 839

       N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. That is, parental rights are not absolute and must be

       subordinated to the child’s interests in determining the appropriate disposition

       of a petition to terminate the parent-child relationship. In re J.C., 994 N.E.2d
       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 12 of 19
       278, 283 (Ind. Ct. App. 2013). The purpose of terminating parental rights is not

       to punish the parent but to protect the child. In re T.F., 743 N.E.2d at 773.

       Termination of parental rights is proper where the child’s emotional and

       physical development is threatened. Id. The juvenile court need not wait until

       the child is irreversibly harmed such that his physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id.


[20]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49. A judgment is clearly erroneous only if the

       legal conclusions made by the juvenile court are not supported by its findings of

       fact, or the conclusions do not support the judgment. In re S.P.H., 806 N.E.2d

       874, 879 (Ind. Ct. App. 2004).


[21]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct.

       App. 2008), trans. denied. First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.

       Id. A finding is clearly erroneous only when the record contains no facts or

       inferences drawn therefrom that support it. Id. If the evidence and inferences
       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 13 of 19
       support the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[22]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re H.L., 915 N.E.2d at 149. Moreover, if the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis added).



       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 14 of 19
[23]   Mother does not specify which of the statutory elements that she believes DCS

       failed to satisfy. However, her argument is that she “had already begun to

       remedy the conditions and/or issues that were present in the beginning of the

       case, and would likely continue to do so,” Appellant’s Br. at 11, and thus she

       appears to be challenging the juvenile court’s determination that there was a

       reasonable probability that the conditions that resulted in the Child being

       removed or the reasons for Child’s placement outside the home would not be

       remedied.3


                                            Remediation of Conditions

[24]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would not

       be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what

       conditions led to the child’s placement and retention in foster care, and, second,

       we determine whether there is a reasonable probability that those conditions

       will not be remedied. Id. In the second step, the trial court must judge a

       parent’s fitness at the time of the termination proceeding, taking into

       consideration evidence of changed conditions and balancing a parent’s recent

       improvements against “‘habitual pattern[s] of conduct to determine whether



       3
         Mother presents no argument disputing that (1) the continuation of the parent-child relationship posed a
       threat to Child’s well-being, (2) there was a satisfactory plan for Child, or (3) termination was in Child’s best
       interests. Accordingly, she has waived any challenge to the juvenile court’s determination on those elements
       of the termination statute. Ind. Appellate Rule 46(A)(8).



       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018                 Page 15 of 19
       there is a substantial probability of future neglect or deprivation.’” E.M., 4

       N.E.3d at 643 (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule,

       “trial courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment.” A.F. v. Marion Cnty. Office of

       Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. In

       addition, DCS need not provide evidence ruling out all possibilities of change;

       rather, it need establish only that there is a reasonable probability the parent’s

       behavior will not change. In re Involuntary Termination of Parent-Child

       Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007). “We entrust

       that delicate balance to the trial court, which has discretion to weigh a parent’s

       prior history more heavily than efforts made only shortly before termination.”

       E.M., 4 N.E.3d at 643. We have recognized, “Even assuming that [the parent]

       will eventually develop into a suitable parent, we must ask how much longer

       [the child] should have to wait to enjoy the permanency that is essential to [his]

       development and overall well-being.” Castro v. State Office of Family & Children,

       842 N.E.2d 367, 375 (Ind. Ct. App. 2006), trans. denied.


[25]   We note that, in claiming that the evidence was insufficient to support the

       juvenile court’s order terminating his parental rights, Mother does not challenge

       the sufficiency of the evidence to support any of the juvenile court’s findings.

       As a result, Mother has waived any argument relating to whether these

       unchallenged findings are clearly erroneous. See In re Involuntary Termination of

       Parent-Child Relationship of B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007)

       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 16 of 19
       (providing that failure to challenge findings resulted in waiver of argument that

       findings were clearly erroneous), trans. denied. Therefore, on review, we must

       determine whether these unchallenged findings are sufficient to support the

       juvenile court’s conclusion that the conditions that led to Child’s removal from

       and continued placement outside Mother’s care would not be remedied. We

       conclude that they are.


[26]   Here, Mother acknowledges that Child lived with her for approximately the

       first year of his life, but not thereafter, living with Father until he was removed

       in May 2014 and then in his current foster care placement since August 2014.

       She also acknowledges that, during the course of these proceedings, she used

       methamphetamine and marijuana, was arrested a number of times, including

       an arrest after completing a substance abuse program in 2014, and was

       sometimes incarcerated and sometimes homeless. Appellant’s Br. at 5. Mother

       argues, however, that evidence presented showed that she “had already begun

       to remedy the conditions and/or issues that were present in the beginning of the

       case, and would likely continue to do so.” Id. at 11.


[27]   Specifically, Mother highlights that, prior to the termination hearing, she was in

       a drug addiction treatment program and had passed her six or seven most

       recent drug screens, and her counselor testified that Mother was putting efforts

       into skills and recovery. The counselor also testified that, after Mother was

       released from incarceration, there would be services available to Mother to help

       her with finding a residence and employment and to continue with drug

       addiction treatment. Therefore, Mother contends that the juvenile court “did

       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 17 of 19
       not properly focus on [Mother]’s progress in the months preceding the fact-

       finding hearing.” Id. at 10.


[28]   While Mother may have been making some progress “in the months preceding

       the fact-finding hearing,” the juvenile court was not required to only consider

       recent improvement. In re E.M., 4 N.E.3d at 643 (trial court has discretion to

       weigh a parent’s prior history more heavily than efforts made only shortly

       before termination). Although trial courts are required to give due regard to

       changed conditions, this does not preclude them from finding that a parent’s

       past behavior is the best predictor of their future behavior. Id.


[29]   The record in this case reveals that, since the May 2014 removal, Child was

       never returned to Mother’s care, and before that, she was the non-custodial

       parent pursuant to a removal in the prior CHINS case. That is, Child has

       resided with Mother for approximately one year of his six years. He has resided

       in his current foster home for almost three years, since August 2014, and is

       doing extremely well. Mother was arrested at least four times during the

       pendency of the case, including for possession of methamphetamine. She did

       not consistently report to her FCM, she did not report her arrests, she did not

       maintain stable housing, and she did not refrain from using drugs and alcohol.

       We recognize that, in the months prior to the hearing, and while on work

       release, Mother has pursued efforts to improve her lifestyle and environment.

       The juvenile court was tasked with balancing her recent efforts with her prior

       history to determine whether termination of Mother’s parental rights was in

       Child’s best interests, and based on the record before us, we cannot say that the

       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 18 of 19
       juvenile court clearly erred in concluding that there is a reasonable probability

       that the conditions that resulted in Child’s removal and continued placement

       outside the home will not be remedied.


[30]   Affirmed.


       Baker, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 40A01-1708-JT-2034 |April 5, 2018   Page 19 of 19